         

Exhibit 10.8
SECOND INVESTOR RIGHTS AGREEMENT AMENDMENT
     This Second Investor Rights Agreement Amendment, dated as of July 24, 2008
(this “Second Amendment”), amends the Investor Rights Agreement, dated as of
November 16, 2007 (as amended pursuant to the First Amendment (as defined
below), the “Agreement”), by and among AXS-One Inc., a Delaware corporation (the
“Company”), and the purchasers listed on Schedule 1 attached thereto (the
“Purchasers”). Terms not otherwise defined herein which are defined in the
Agreement shall have the same respective meanings herein as therein.
     WHEREAS, the Agreement was previously amended pursuant to an Investor
Rights Agreement Amendment dated January 12, 2008, by and among the Company and
certain Purchasers (the “First Amendment”);
     WHEREAS, Section 7(f) of the Agreement provides that the provisions of the
Agreement may be amended by a writing signed by the Company and the holders of
at least a majority of the Registrable Securities (as defined in the Agreement);
and
     WHEREAS, the Company and the undersigned Purchasers, constituting holders
of at least a majority of the Registrable Securities have agreed to further
modify certain provisions of the Agreement as specifically set forth in this
Second Amendment.
     NOW, THEREFORE, in consideration of the mutual agreements contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:
     1. Amendment to the Agreement. The Agreement is hereby amended by deleting
the definition of “Filing Date” in the Agreement in its entirety and replacing
it with the following:
     “ “Filing Date” means May 29, 2009 with respect to the Initial Registration
Statement and, with respect to any additional Registration Statements which may
be required pursuant to Section 3(b), the earliest practical date on which the
Company is permitted by SEC Guidance to file such additional Registration
Statement related to the Registrable Securities.”
     2. Ratification. Except as expressly amended hereby, all terms and
conditions of the Agreement, as amended, are hereby ratified and confirmed in
all respects and shall continue in full force and effect. All references to the
Agreement shall hereafter refer to such Agreement, as amended hereby.
     3. Counterparts. This Second Amendment may be executed in two or more
counterparts, each of which shall be deemed an original but which together shall
constitute one and the same instrument. The executed signature pages hereto may
be delivered by facsimile or other means of electronic image transmission, such
a copy of any signature page hereto shall have the same force and effect as an
original thereof.
     4. Governing Law. This Second Amendment shall be governed by, and construed
in accordance with, the laws of the State of New York (without reference to
conflict of laws).
[Signature page follows]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment
as a document under seal as of the date first above written.

            Company:

AXS-ONE INC.
      By:   /s/ Joseph P. Dwyer         Name:   Joseph P. Dwyer        Title:  
CFO        Purchasers:

ASTON ASSETS, S.A.
      By:   /s/ Alejandro Gonzalez         Name:   Alejandro Gonzalez       
Title:   Legal Representative (Power of Attorney)        BLUELINE CAPITAL
PARTNERS, LP
      By:   /s/ Timothy P. Bacci         Name:   Timothy P. Bacci       
Title:   Managing Partner        BLUELINE CAPITAL PARTNERS II, LP
      By:   /s/ Timothy P. Bacci         Name:   Timothy P. Bacci       
Title:   Managing Partner        BLUELINE CAPITAL PARTNERS III, LP
      By:   /s/ Timothy P. Bacci         Name:   Timothy P. Bacci       
Title:   Managing Partner        JURIKA FAMILY TRUST U/A 3/17/1989
      By:   /s/ William K. Jurika         Name:   William K. Jurika       
Title:   Trustee     

2



--------------------------------------------------------------------------------



 



            SIRIUS TRUST
      By:   /s/ P. DeSalis      /s/ D. Moran         Name:   P. DeSalis     D.
Moran        Title:   Primafides (Suisse) SA as Trustees of Sirius Trust,
Directors        /s/ Daniel H. Burch       DANIEL H. BURCH            /s/ Harold
D. Copperman       HAROLD D. COPPERMAN            /s/ Robert J. Migliorino      
ROBERT J. MIGLIORINO         

3